Citation Nr: 0610578	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The veteran's lumbar spine disability is attributable to 
injuries sustained during service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the lumbar spine disability claim, 
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below grants service connection 
for a lumbar spine disability.  As such, there is no further 
need to discuss compliance with the duties to notify and 
assist.


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran is currently diagnosed with degenerative joint 
disease of the lumbosacral spine.  Service medical records 
indicate complaints of and treatment for low back pain while 
the veteran was in service.  Post-service medical records 
indicate treatment for back pain dating from 1982, 
approximately four years after separation from service.  The 
veteran testified in his September 2005 hearing that he had 
low back pain throughout this period, but that he could not 
afford to seek treatment because he did not have health 
insurance.

The veteran submitted evidence from a former treating 
physician, in which the physician states that the veteran's 
degenerative joint disease fits "the mechanism of the injury 
per the veteran's history" of injuring his back during 
service.  A VA examination was held in April 2003, but no 
comment as to the etiology of the veteran's lumbar spine 
disability was included.  

In light of the positive evidence of in-service complaints, 
the complaints and treatment for back pain dating from 1982, 
and the veteran's explanation as to why no earlier post-
service records exist, the evidence is at least in equipoise 
as to whether the veteran's lumbar spine disability is 
connected to service.  Under such circumstances, the benefit 
of the doubt is awarded to the veteran.  38 U.S.C.A. § 
5107(b).  





ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


